Citation Nr: 0015958	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles S. Howland, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran's wife

ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1985.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 1998, the Board remanded the case 
for further development.

The Board notes that, by a January 1995 rating decision, the 
veteran was determined to be incompetent for the purposes of 
payment of VA benefits.  The appellant in the present case is 
the veteran's spouse.


FINDINGS OF FACT

1.  Service connection for hypertensive and heart disease was 
denied in an unappealed May 1986 rating decision.

2.  Evidence received since the May 1986 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
hypertension is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  Hypertension is attributable to service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1986 RO decision is new 
and material; the claim for entitlement to service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  Hypertension was incurred during service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and Material Evidence for Hypertension

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310 (1999).  

In a May 1986 rating decision, the RO denied service 
connection for hypertension and informed the veteran of this 
decision in the same month.  No response was received from 
the veteran within one year of notification of this denial.  
As the veteran did not initiate an appeal of the May 1986 
rating decision, this decision is final and the claim of 
entitlement to service connection may not be reopened and 
reviewed on a de novo basis unless new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1104, 20.1105 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a three-step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must determine whether the claim is well 
grounded.  Lastly, if the claim is well grounded the Board 
must evaluate the merits of the claim in light of all the 
evidence, both old and new.  Winters v. West, 12 Vet. 
App. 203 (1999).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.

Thus, in the present case, new and material evidence must 
have been submitted since the May 1986 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In connection with the May 1986 rating decision, the RO 
considered evidence including the veteran's service medical 
records and an October 1985 VA examination.

The evidence submitted since the May 1986 decision includes 
multiple records from various sources, however, the record 
now includes a January 2000 medical opinion by a VA 
cardiologist who concluded after reviewing of the evidence of 
record that the veteran had mild hypertension when he was in 
the military, although all of his electrocardiograms prior to 
his discharge from service had been normal.  She reported 
that there was not any end-organ damage from his mild 
hypertension at the time of discharge from service and she 
did not think that AV nicking had anything to do with this 
problem other than confirming that the veteran had mild 
hypertension.  There was reported to be no evidence that the 
veteran had coronary artery disease or that he had 
intracranial hemorrhage from hypertension.  The veteran was 
reported to have a congenital cerebral basilar tip giant 
aneurysm and, during an attempted repair of that aneurysm, 
the veteran suffered irreversible brain damage.  The 
specialist reported that she did not believe that 
hypertension had anything to do with the veteran's present 
condition.

The Board finds that this opinion is new to the record and 
bears directly and substantially on the question of whether 
or not the veteran's current hypertension is related to 
service.  Consequently, the new evidence is material.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has been submitted, the veteran's claim of service 
connection for hypertension is reopened.  

B.  Well Groundedness of Claim for Service Connection for 
Hypertension

Having reopened the veteran's claim, the Board observes that 
the next step following the reopening of the veteran's claim 
is to determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Winters, 12 Vet. App. 
at 206-7.

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Having reviewed the evidence of record, particularly the 
expert opinion by the VA cardiologist addressing the question 
of etiology of hypertension, the Board finds that the 
veteran's claim of service connection for hypertension is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).


C.  Service Connection for Hypertension

Although the veteran's claim of service connection for 
hypertension is well grounded, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board now must review the claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As noted hereinabove, a VA cardiologist concluded after 
reviewing all of the evidence of record that the veteran had 
mild hypertension when he was in the military.  There is no 
medical opinion directly contradicting this opinion.  
Accordingly, the Board finds that service connection for 
hypertension is warranted.  See 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for hypertension, the 
claim is reopened.  Evidence of a well-grounded claim for 
service connection for hypertension has been submitted.  
Service connection for hypertension is granted.



REMAND

The appellant contends, in essence, that the veteran's 
service-connected disabilities preclude him from gainful 
employment and that he is entitled to a TDIU.

The appellant's claim is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a).  VA therefore 
has a duty to assist her in developing the facts pertinent to 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Because the grant of 
entitlement to service connection for hypertension, as 
discussed hereinabove, may have an impact on the adjudication 
of the issue of the veteran's entitlement to TDIU, further 
development is necessary prior to consideration of this issue 
on appeal.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the appellant and to 
obtain the names and addresses of all 
health care providers who have treated 
the veteran for his service-connected 
disabilities since December 1994.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source that have not already 
been obtained.

2.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
TDIU due to service-connected 
disabilities.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and argument she desires to have considered in 
connection with the current appeal.  No action is required of 
the appellant until she is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



